 1   KESSENICK GAMMA & FREE, LLP
     MICHAEL A. GAWLEY (State Bar No. 294190)
 2   mgawley@kgf-lawfirm.com
     JAMES MAXWELL COOPER (State Bar No. 284054)
 3   mcooper@kgf-lawfirm.com
     44 Montgomery Street, Suite 3880
 4   San Francisco, California 94104
     Telephone: 415.362.9400
 5   Facsimile: 415.362.9401
 6   Attorneys for Plaintiff
     ANESTHESIOLOGY CONSULTANTS OF
 7   MARIN, A MEDICAL GROUP, INC.
 8

 9
                               UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11

12   ANESTHESIOLOGY CONSULTANTS OF               Case No. 4:18-cv-07170-HSG
     MARIN, A MEDICAL GROUP, INC.,
13                                               _____________
                                                 [PROPOSED] CONDITIONAL ORDER OF
                        Plaintiff,               DISMISSAL
14
           vs.
15
     MULTIPLAN, INC.,
16
                        Defendant.
17

18   AND RELATED COUNTERCLAIMS

19

20

21

22

23

24

25

26

27

28

     ____________
     [PROPOSED] CONDITIONAL ORDER OF DISMISSAL                                Page   1
     CASE NO: 4:18-cv-07170-HSG
 1           On March 5, 2019, the Court referred this matter to United States Magistrate Judge

 2   Elizabeth D. Laporte for a settlement conference to be held on May 2, 2019. ECF 34, 35. On

 3   May 3, 2019, the day after the settlement conference with Judge Laporte, the Court was advised

 4   that the parties had agreed to a settlement of this case. ECF 44. The Court issued a Conditional

 5   Order of Dismissal, which dismissed the case with prejudice, “provided, however, that if any

 6   party hereto shall certify to this Court, with proof of service of a copy hereon on opposing

 7   counsel, within 60 days from the date hereof, that the agreed consideration for said settlement has

 8   not been delivered over, the foregoing Order shall stand vacated and this case shall forthwith be

 9   restored to the calendar to be set for trial.” Id.

10           On June 27, 2019 Plaintiff Anesthesiology Consultants of Marin, a Medical Group, Inc.

11   (“Plaintiff”) certified to this Court, with proof of service of a copy thereon to opposing counsel,

12   that the agreed consideration for the parties’ settlement had not yet been delivered. Plaintiff

13   requested that rather than the case being restored to the calendar and set for trial, that the Court

14   vacate the May 3, 2019 Conditional Order of Dismissal and issue a new conditional order of

15   dismissal.

16           IT IS HEREBY ORDERED that the Court’s May 3, 2019 Conditional Order of Dismissal

17   is vacated.

18           IT IS FURTHER ORDERED that this case be dismissed with prejudice; provided,

19   however, that if any party hereto shall certify to this Court, with proof of service of a copy

20   thereon on opposing counsel, by August 1, 2019, that the agreed consideration for said settlement

21   has not been delivered over, the foregoing Order shall stand vacated and this case shall forthwith

22   be restored to the calendar to be set for trial.

23
     Dated: July 8, 2019                                    ____________________________
24                                                          HAYWOOD S. GILLIAM, JR.
25                                                          United States District Judge

26

27

28

     _____________                                                                                          2
      [PROPOSED] CONDITIONAL ORDER OF DISMISSAL                                                    Page
      CASE NO: 4:18-cv-07170-HSG
